Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 11, 2019

                                        No. 04-18-00710-CR

                                        Daniel WEBSTER,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2112A
                            Honorable Dick Alcala, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
provided appellant with a copy of the appellate record, and has informed appellant of his right to
file his own brief. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a timely pro se brief, the
State may file a responsive brief no later than thirty days after appellant’s pro se brief is filed in
this court. Alternatively, if appellant does not file a timely pro se brief, the State may file a brief
in response to counsel’s brief no later than thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court